Citation Nr: 0630690	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from April 1987 to 
May 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  Since then, the VA RO in Nashville, Tennessee 
assumed jurisdiction over the veteran's claim.

In September 2001, the Board remanded this claim to the RO 
for further development.  The case was returned to the board 
and in March 2003, the Board undertook additional development 
of the evidentiary record regarding the claim on its own 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This regulation 
was invalidated in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in July 
2003 the Board remanded the matter to the RO for additional 
development.  The case was returned to the Board and in July 
2005 the matter was remanded again for additional 
development.  


FINDING OF FACT

The competent and probative medical evidence does not 
satisfactorily dissociate the veteran's hepatitis C from his 
active military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for hepatitis C, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1344 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The RO will address any notice 
deficiency regarding the effective date and initial rating 
elements when it implements this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on his 
claim of entitlement to service connection; that is, he has 
diagnosis of hepatitis C, which is a viral disease that is 
the most common form of post-transfusion hepatitis, and it 
also follows parenteral (by injection) drug abuse.  753, 1234 
Dorland's Illustrated Medical Dictionary (28th ed. 1994).  As 
the discussion that follows will explain, he does satisfy the 
other requirements to prevail in this claim for service 
connection on a direct basis.  The veteran's contention is 
that hepatitis C with a history of GERD is related to his 
military service based on the tattoo he received in service.

The service medial records show a tattooed the right arm with 
"Mary Lou" and "Butter" was noted when he was examined in 
February 1987 before entering military service.  A medical 
examiner in July 1991 in connection with the evaluation of 
alcoholism reported earlier liver function values were 
consistent with alcoholic hepatitis.  The examiner in April 
1992 for release from active duty recorded a tattoo of the 
right deltoid "eagle" and "butter" and there was no 
reference to hepatitis or the tattoo reported on the entry 
examination.  The records also document treatment for 
syphilis in 1990 and this was noted on the examiner's 
elaboration of medical history.  The service medical records 
refer to the veteran's history of open heart surgery at age 
13, without elaborating on whether he received a blood 
transfusion at that time.  

The VA records from March 1994 noted elevated liver function 
in August 1993 when he attempted to donate plasma and follow-
up at that time confirmed hepatitis C.  The report noted the 
veteran related sexual promiscuity two years earlier and that 
he was uncertain regarding a transfusion when he had open 
heart surgery at age 13.  The records dated in May 1996 
report an "eagle" tattoo on the right arm.  The history 
obtained referred to alcohol intoxication commencing at age 
twelve, cocaine abuse (smoked, snorted and intravenous use 
(IV)) initially at age 20 with the last use during his mid-
thirties, and abuse of prescription medications and heroin by 
IV, with the last use being in his mid-thirties.

A VA general medical examiner in February 1997 reported the 
diagnosis of hepatitis C but did not address the etiology of 
that disorder.  The examiner noted it was not clear whether 
the veteran was transfused during the heart surgery as a 
teenager.   The VA examiner in September 2002 reviewed the 
record, referring to the earlier medical history including 
military service, and opined that the relationship of 
hepatitis C to military service could not be determined.  The 
veteran also stated he had a right arm tattoo in Chicago in 
1987.  The examiner explained the relationship to service was 
unclear since there was no clear cut corroboration between 
his admitted risk factors and the medical records.  The 
examiner stated that the episode of syphilis evidencing 
sexual promiscuity presented another cause to acquire 
hepatitis C.  However, the examiner stated that if the 
history of intravenous drug use before military service was 
true it was very likely the veteran acquired hepatitis C 
before he entered military service.  

Another VA examiner in December 2005 noted the veteran stated 
he had received a transfusion during the surgery at age 13 
and that he had a tattoo to the right arm in service in 1987.  
He admitted to intranasal cocaine use but not intravenous 
drug exposure.  In March 2006, the examiner reviewed the 
claims file before opining that the veteran had risk factors 
which occurred during military service, the first being a 
tattoo and the second intranasal cocaine use.  The examiner 
concluded that it was at least as likely as not that the 
veteran contracted hepatitis C during military service 
probably from the tattoo risk factor.  

Initially, the Board observes that is the obligation of VA to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  That 
being said, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Being obliged to determine the credibility and probative 
value of the VA opinion in 2006, the Board concludes that it 
is entitled to substantial weight as it was thorough in 
evaluating the record and it responded adequately to the 
specific questions posed to the examiner.  The RO provided 
the entire record to the VA examiner and asked the examiner 
to address the contentions of causation that had been raised.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  Thus, the 
opinion was not based solely on self-reported history and 
read fairly it associates the hepatitis C to military service 
through the likelihood of tattoo during service.  See, e.g., 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion cannot 
establish in-service medical nexus without supporting 
clinical data or other rationale to provide the degree of 
certainty required for medical nexus evidence).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  It is noteworthy that another VA examiner identified 
sexual contact in service as another risk factor in the 
veteran's case, based on the treatment for syphilis during 
military service.  Together the opinions do tend to favor one 
possible etiology over another but the opinion in 2006 does 
not remove the temporal relationship from military service.  
That the veteran had an "eagle" tattoo being obtained in 
service cannot be reasonably disputed from the record showing 
no "eagle" at entry but clearly describing this on the 
separation examination.  Furthermore he was located in the 
Chicago area for initial training which adds to his 
credibility.  The Naval Station (NAVSTA) Great Lakes and the 
Recruit Training Command are located approximately 35 miles 
north of Chicago, in the far north eastern corner of 
Illinois.  The Board may take judicial notice of facts not 
subject to reasonable dispute.  See, e.g., Smith (Brady) v. 
Derwinski, 1 Vet. App. 235, 238 (1991).  In response to the 
VA opinion, there is no challenge to the specific conclusions 
with any competent medical evidence to rebut the opinion in 
favor of service connection or diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. 
West, 13 Vet. App. 178, 185 (1999) and Struck v. Brown, 
9 Vet. App. 145, 155 (1996).  Although there was a question 
of intravenous drug use it apparently was not clear from the 
record according to the VA examiner in 2002 although there 
was an extensive record to review.  Thereafter, the VA 
examiner in 2006 reviewed additional records that apparently 
did not raise the question of this potential alternative 
etiology as more likely for the veteran's hepatitis C, or the 
remote blood transfusion.  Furthermore, the examiner in 2006 
relied on experience in addition to reviewing several volumes 
of clinical records in formulating the opinion.  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  See Alemany v. Brown, 9 Vet. App. 518, 520 (1996).  
The VA opinion in March 2006 is viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words that read fairly provide a temporal 
relationship to military service.  See, e.g., Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  In summary, the Board observes 
that the VA opinion in 2006 was favorable to the claim and it 
was based on a thorough review of the evidence of record and 
fairly considered the material evidence, favorable and 
unfavorable.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  The record provided for review does not appear to 
warrant seeking another opinion as it appears any drug use 
was not ignored but intravenous drug use was discounted as a 
more likely etiology for hepatitis C.  See Mariano v. 
Principi, 17 Vet. App. 305 (2003); 38 C.F.R. § 3.301(c).  

In deciding this matter, the Board liberally applied VA 
regulatory guidance that determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


